internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 3-plr-121194-00 date date distributing controlled date a b c d segment segment date date date e bank this letter responds to a request dated date for supplemental rulings with respect to a ruling letter dated date control number plr- ltr the prior ruling additional information was submitted in letters dated date and january february and date except as modified herein the facts and representations set forth in the prior ruling are still valid the prior ruling involved the contribution of certain assets to controlled followed by the distribution of the controlled stock pro_rata to the shareholders of distributing the contribution and the distribution respectively and collectively the transaction the prior ruling holds that the transaction constitutes a tax-free reorganization under sec_368 and sec_355 of the code the corporate business plr-121194-00 purpose for the distribution was to enable distributing to sharpen its focus on the high- growth areas of its business while allowing controlled as a stand-alone company to focus exclusively on segment which has different needs than distributing’s other businesses the transaction was consummated on date in connection with your request for the prior ruling you indicated there would be no overlapping directors officers or employees of distributing and controlled both of which are public corporations after the distribution since date however unexpected developments at distributing have led to the following changes i ii iii controlled proposes to appoint a who has been an outside director of distributing to the board_of directors of controlled a is a very experienced director of major corporations and institutions on date distributing’s board_of directors appointed b as distributing’s new chairman and chief_executive_officer ceo on a temporary basis replacing c b stepped down from b’s position as chairman of controlled but will remain as a director of controlled distributing has initiated an executive search for b’s successor as chairman and ceo of distributing it is likely however that b will remain on the distributing board_of directors after distributing names b’s successor on date controlled named d as chairman of the board to replace b d is employed by distributing to provide transitional consulting services relating to distributing’s segment business under a contract that will expire on date under d’s agreement with distributing d is permitted to act and has acted as an independent consultant to other companies in the e industry if agreed to by distributing the prior ruling includes the following representation g there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 sec_4 b iii of revproc_96_30 requires that stock repurchases be made in the open market controlled is now considering instituting a stock repurchase program that would include open market purchases as well as derivatives transactions such as puts_and_calls with one or more investment or commercial banks controlled’s stock repurchase program will meet the requirements of revproc_96_30 with one possible exception it is possible that upon settlement of a derivatives transaction with a bank controlled will acquire controlled common_stock directly from a bank and not on the open market plr-121194-00 under the terms of a sample forward_contract between bank and controlled in lieu of purchasing shares of controlled common_stock in the market controlled may enter into a forward_contract to purchase shares of controlled common_stock from bank at a fixed price on a specified date in the future controlled could elect to settle the forward_contract at its maturity by purchasing those shares from bank for the agreed price or to have a net settlement in a net settlement the market_value of the shares under the contract is compared to the agreed purchase_price of those shares if the agreed purchase_price is greater than the market_value controlled would owe the difference to bank and if the market_value is greater than the agreed purchase_price bank would owe the difference to controlled the net settlement payment could be made in cash or in shares of controlled common_stock having a market_value at the time of settlement equal to the amount owed by one party to the other thus it is possible that controlled could acquire shares of controlled common_stock by a regular settlement of the forward_contract or in certain cases by the receipt of a net settlement payment from bank in order to hedge its obligation to deliver controlled common_stock at the maturity of the forward_contract either in_kind or in value bank might purchase controlled shares in the open market when buying those shares bank would be subject_to the same provisions of the securities laws as controlled would be subject_to if controlled were repurchasing its own shares on the open market in connection with its proposed stock repurchase program controlled has made the following representations a b c d e there is a valid business_purpose for the stock purchases the stock to be purchased is widely held the stock purchases will be made in the open market or in certain cases from one or more investment banks in connection with derivatives transactions between controlled and such banks there is no plan or intention that the aggregate amount of stock purchases will equal or exceed percent of the outstanding_stock of controlled controlled will not know the identity of the seller of its stock with respect to any derivatives transaction in which it may participate based on the information submitted and the representations made we hold as follows none of the rulings issued in the prior ruling will be affected by i the continued service of a as a director of distributing while a serves as a plr-121194-00 director of controlled ii the appointment of b as chairman and ceo of distributing on a transitional basis or b’s continued service as a director of distributing thereafter while b serves as a director of controlled iii the continuation of d’s status as an employee of distributing until the end of d’s employment contract on date while d serves as chairman of controlled or iv controlled’s repurchases of common_stock pursuant to the proposed stock repurchase program this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the transaction should attach a copy of this letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction is consummated under a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel corporate by senior technician reviewer branch
